DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I: Claims 1-15; and 
II: Claims 16-20.
This application contains claims directed to the following patentably distinct inventions: 
Invention I: A horizontal directional drill comprising a chassis defining a front end and a rear end and a longitudinal axis extending between the front and rear ends, drive members adapted to propel the chassis over a ground surface, a drill drive system attached to the chassis and adapted to rotate and axially advance a drill string, a front anchor located proximate the front end of the chassis, and a rear stabilizer, both having a ground-engaging foot extending transversely to the longitudinal axis; and 
Invention II: A horizontal directional drill comprising a chassis defining a front end and a rear end and a longitudinal axis extending between the front and rear ends, drive members adapted to propel the chassis over a ground surface, a carriage frame supported by the chassis, the carriage frame adapted to support a carriage, wherein the carriage frame comprises two parallel flanges interconnected to one another near their centers by a web, a drill drive system attached to the carriage and adapted to translate the carriage along the carriage frame, the carriage being coupled to the carriage frame by a pair of roller bearings, wherein both roller bearings of the pair of roller bearings are 
Inventions I and II appear to be related to horizontal directional drilling. The inventions are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that they are separately usable. In the instant case, Inventions I and II each claim structure not obviously required of one another and thus can be used as separate inventions
The assemblies of the inventions each have differing/additional features which are not required to be present in each of the separate inventions (i.e. each invention can operate without the differing/additional features of the other inventions). Further, the inventions can be practiced independently of each other. See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Matthew Adams on 3/25/22 to request an oral election but the call was not returned before this action was created and posted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
3/28/2022